Citation Nr: 1432818	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for back condition.

2.  Entitlement to an initial rating in excess of 10 percent for right hip strain and old healed femur fracture, claimed as right hip.

3.  Entitlement to an initial compensable rating for traumatic arthritis of the right knee.

4.  Entitlement to an initial compensable rating for residuals of fractures of the left foot.

5.  Entitlement to an initial compensable rating for residuals of fractures of the right foot.

6.  Entitlement to an initial compensable rating for scars of the right lower extremity.

7.  Entitlement to an initial compensable rating for scars of the left lower extremity.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection and assigned initial ratings of 10 percent for "degenerative disc L5, lumbar spine" and "right hip strain, old healed femur fracture," and initial noncompensable ratings for traumatic arthritis of the right knee, "old healed foot fractures with residual tenderness" of each foot, "scars on right knee, buttock, quad, hip" and scars on "left calf and ankle."

In March 2014 the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The United States Court of Appeals for Veterans Claims has held that "a claimant's identification of the benefit sought does not require any technical precision."  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009); Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission."  (citations omitted)).  The Veteran's claim for "back condition" appears to relate to both thoracic and lumbar complaints, but the RO addressed only lumbar symptoms in its rating decision.  In light of the evidence of record reflecting the Veteran's multiple complaints and symptoms relating to each service-connected disability, the Board has recharacterized the issues more broadly as reflected on the title page in order to encompass the full extent of the Veteran's service-connected disabilities.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

At his March 2014 hearing, the Veteran testified that he was treated post-service for his service-connected disabilities by Fondren Orthopedics, chiropractor Dr. John Bandy, PSW pain clinic, and the Houston VA Medical Center (VAMC).  However, it appears that there has been no attempt to obtain these treatment records.  Thus, a remand is necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp 2013); 38 C.F.R §§ 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination took place in October 2009, nearly five years ago.  Additionally, none of the examinations of record reviewed the missing VA and private treatment records.  Finally, the Veteran testified that his back has worsened since the most recent examination.  For all of these reasons, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to assess the current severity of his service-connected disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any private providers who treated him post-service for back, right hip, right knee, feet, and/or scars.  After securing necessary authorizations for Fondren Orthopedics, chiropractor Dr. John Bandy, PSW pain clinic, and any other identified providers, obtain the identified treatment records, physically or electronically.

2.  Obtain any VA treatment records relevant to the Veteran's back, right hip, right knee, feet, or scars from the Houston VAMC.

3.  After associating any outstanding records with the claims file, the Veteran should be afforded an appropriate VA examination to determine the severity of his service-connected back condition, right hip strain and old healed femur fracture, traumatic arthritis of the right knee, residuals of fractures of the left and right feet, and scars of the left and right lower extremities.  

The claims file (paper and electronic) should be reviewed by the examiner in conjunction with the examination and such review should be noted.  Any necessary tests should be conducted.  

The back examination should evaluate both the thoracic and lumbar spine.

All range of motion testing (including of the back, right hip, right knee, and bilateral feet) should indicate at what degree pain occurs and describe any increased pain, fatigue, weakness, or incoordination with repetitive motion.  Functional limitations should be addressed.

Each and every scar on each of the Veteran's lower extremities should be measured length and width, and labeled as: linear or non-linear, deep or superficial, stable or unstable, painful or painless. 

For each foot, the examiner should:

a)  characterize the foot injury as moderate, moderately severe, or severe, if such is shown.

b)  note any malunion or nonunion of the tarsal or metatarsal bones, and characterize any such finding as moderate, moderately severe, or severe, if such is shown.

c)  note the presence or absence of any symptoms associated with pes cavus.

4.  Then, readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

